 

 

 

 

4
i
4
3
i
i
i
{
j

Case 3:17-cv-02183-MEM Document 29 Filed 11/26/18 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD,
Plaintiff : CIVIL ACTION - LAW
V. :
SUSQUEHANNA COUNTY, : NO. 3:17-CV-2183-MEM
Defendant :
ORDER

TR.
AND NOW, this 2  dayof “hwna4e. __, 2018, it is hereby
ORDERED that the deadlines in the above-captioned action are extended as

follows:

Dispositive Motions shall be due on November 28, 2018

 

Add
Malachy ion
United Stat¢s District Judge

 
